DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 9-16 are presented for examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rendered vague and indefinite by the phrase “sieving a substrate”. It is unclear to what “substrate” this is referring: any substrate or does it refer to babassu substrate that is in a state that can be sieved, such as ground up/milled mesocarp?
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also rejected under U.S.C. 112, second paragraph, for the reasons set forth above.

Claim 16 provides for the use of, but, since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Babassu (Orbignya phalerata) is a native palm that grows in the northern and northeastern states of Brazil. The species is also known as: Attalea speciose. Thus, it would appear that “babassu” is coterminous with “Orbignya phalerata” and the claim language of claim 15 does not further limit independent claim 9. {Are there any other babassu species?}. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 16 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maniglia et al. (2017) beneficially teach babassu starches isolated by three different methods: steeping in water (WS), alkaline steeping (KS), and acid steeping (AS). All the methods involved steeping and wet milling steps. To this end, the babassu mesocarp flour was soaked in deionized water (neutral pH e 7.0), in a solution of sodium hydroxide 0.25% (alkaline pH e 10.0), or in a solution of ascorbic 1% acid (acid pH e 4.0), respectively, at a 1:2 ratio, and left to stand at 10 C for 18 h. Then, the moist babassu flour was wet milled for 2 min in a food processor operating at maximum power. The milled material was screened through 80-, 200-, and 270-mesh stainless steel sieves. The material retained in the sieves was reprocessed and sieved again four additional times. The resulting liquid was centrifuged at 1500 g at 10 ± 2 C for 10 min. The supernatant was discarded, and the starch was resuspended in water. This process was repeated until the starch reached pH 7.0, for all the methods (WS, KS, and AS). The starch was dried in air-circulating oven at 40o C for 6 h and later milled and sieved through 80-mesh sieves. The final starches were stored in sealed dark flasks at 10o C.
Gould beneficially discloses a process for delignifying nonwoody lignocellulosic material. The process is carried out in the presence of hydrogen peroxide and alkaline medium. The reference mentions that the reaction between alkaline peroxide and lignocellulosic substrate occurs at a relatively fast rate at room temperature (25°C), and that the hydrogen peroxide assists in delignifying the substrate by oxidizing and degrading the lignin (see table IV). The pH of the resulting suspension should be in the range of 11.2 to 11.8. Upon completion of the reaction, the insoluble fraction is recovered by filtration, washed with water and optionally dried.
Metzger discloses a process for bleaching cereal grain using hydrogen peroxide in combination with an alkaline solution. The concentration of hydrogen peroxide
ranges from 5% to 40%. The temperature can range from 10°C to 73.9°C. Metzger mentions that a defoamer can be used to minimize the generation of foam caused by any gas production that occurs during the process. The alkaline solution preferably used is sodium hydroxide at a concentration of 1% to 15%. The process envisages steps such as acid washing the flour to remove any peroxide and/or alkaline residue.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to employ an alkaline process of isolation of the starch from babassu mesocarp, as taught by Maniglia et al., as extracting starch using an alkaline solution provides a better extraction medium, purer starch, with higher swelling power, a higher viscosity peak and thermal enthalpy than the starch produced by other methods. A person skilled in the art with knowledge of the process of alkaline extraction of starch from babassu mesocarp in combination with the techniques of extracting starch from nonwoody lignocellulosic substrates disclosed in Gould, as well as the process of bleaching disclosed in Metzger would be motivated to arrive at the claimed method. Consequently, a person skilled in the art with knowledge of the standard processes of cereal flour preparation as disclosed in the cited prior art and employ them in the preparation of babassu flour.
  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  
	In KSR, the Supreme Court indicated that the obviousness analysis should consider the “background knowledge possessed by a person having ordinary skill in the art.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).   Under KSR, information deemed within PHOSITA’s general knowledge is more powerful than that found buried in a prior art reference because we assume that PHOSITA would consider using their general knowledge in combination with the prior art — even absent any express motivation to do so. Under 35 U.S.C. § 103, the obviousness inquiry turns not only on the prior art, but whether “the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious . . . to a person having ordinary skill in the art to which the claimed invention pertains.” 35 U.S.C. § 103. Regardless of the tribunal, the inquiry into whether any “differences” between the invention and the prior art would have rendered the invention obvious to a skilled artisan necessarily depends on such artisan’s knowledge. See Philips v. Google & Microsoft 2020.
	The adjustment of particular conventional working conditions (e.g.,  modifying the relative proportions of substrate and solvent depending on the substrate, experimental conditions such as temperature and pH and fineness of the ground substrate depending on the desired use and/or employing one means of acidification/alkalinization such as HCl and NaOH, or conventional antifoaming agents such as polydimethylsiloxane, etc.) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655